UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6251



BERNARD BARNETT,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.


                            No. 07-6325



BERNARD BARNETT,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.    Jackson L. Kiser, Senior
District Judge. (7:07-cv-00051-jlk)
                             No. 07-6326



In Re:   BERNARD BARNETT,




                                                        Petitioner.



                 On Petition for Writ of Mandamus
                        (7:07-cv-00051-jlk)



Submitted:   June 13, 2007                 Decided:   July 11, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Nos. 07-6251, 07-6325, affirmed; No. 07-6326, petition denied by
unpublished per curiam opinion.


Bernard Barnett, Appellant/Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

            In these consolidated cases, Bernard Barnett, a federal

prisoner, appeals the district court’s orders denying relief on his

28 U.S.C. § 2241 (2000) petition (No. 07-6251) and his motion for

reconsideration under Fed. R. Civ. P. 60(b) (No. 07-6325).    In No.

07-6326, Barnett petitions for writ of mandamus seeking an order

directing the district court to address the merits of a previously

filed 18 U.S.C. § 3582 (2000) motion.

            With respect to No. 07-6251 and No. 07-6325, we have

reviewed the record and find no reversible error.   Accordingly, we

affirm both orders for the reasons stated by the district court.

See Barnett v. United States, No. 7:07-cv-00051-jlk (W.D. Va. Feb.

15, 2007; Mar. 6, 2007).

            Regarding Barnett’s mandamus petition, we conclude he is

not entitled to mandamus relief. Mandamus relief is available only

when the petitioner has a clear right to the relief sought.    In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should only be used in

extraordinary circumstances.    Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).

            The relief Barnett seeks is not available by way of

mandamus.     Also, we lack jurisdiction to compel action by the

United States Court of Appeals for the Second Circuit or a district


                                - 3 -
court in the Southern District of New York.             Accordingly, although

we grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus.        We dispense with oral argument because the

facts   and   legal    contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument    would   not   aid   the

decisional process.



                                        Nos. 07-6251, 07-6325 - AFFIRMED
                                           No. 07-6326 - PETITION DENIED




                                     - 4 -